ON PETITION FOR REHEARING
REVERSED.
The petition for a rehearing contends:
    "The majority opinion was in error in holding that the doctrine of res ipsa loquitur applies in this case."
    "The Court erred in holding that there is substantial testimony supporting the jury's findings as to the manner in which plaintiff's accident occurred."
    "The Court erred in holding that the trial court did not err in denying defendant's motion for a directed verdict; and, after verdict, in denying defendant's motion for a judgment in its favor, notwithstanding said verdict."
According to the complaint, the respondent (plaintiff), while driving his automobile "on the 21st day of December, 1945, shortly after midnight" in an easterly *Page 400 
direction along Mill Plain road a short distance east of Vancouver, Washington, encountered a power pole belonging to the appellant (defendant) which "had fallen from defendant's said power line across and
[EDITORS' NOTE:  DIAGRAM IS ELECTRONICALLY NON-TRANSFERRABLE.]
obstructed said highway." The complaint described the pole as "rotten, worn, old and defective." When the respondent's car struck the pole, he received, so the complaint says, the injuries which underlie this action. *Page 401 
The specifications of negligence which the complaint sets up follow:
    "Defendant carelessly and negligently maintained the aforesaid power pole alongside of said highway in a decayed, rotten, worn and defective condition so that the same was likely to and did fall across, shatter upon and obstruct said highway, which fact was known to the defendant or could have been known by the exercise of reasonable care."
    "Defendant carelessly and negligently failed and neglected to properly brace and maintain said pole with guy wires in order to hold the same erect and keep the same from falling over and upon and across said highway and thereby obstructing the same."
    "Defendant carelessly and negligently failed and neglected to replace said pole with a sound and sufficient pole prior to the time same fell over and upon said highway."
    "Defendant carelessly and negligently failed to warn plaintiff Merton C. Dunning and other travelers on said highway before reaching said old, worn, defective and rotton pole that the same was likely to fall over, upon, across and obstruct said highway."
Upon motion of the appellant, and with the approval of the respondent, the fourth specification of negligence was withdrawn from the jury's consideration. The other three were submitted to that body. Hereafter, when we employ the term "specifications of negligence", we shall mean the three which were submitted to the jury. The pole to which the complaint refers was identified by the witnesses as pole No. 2667. There is no claim that the pole mentioned in the complaint is not the one identified by that number. Upon the sketch which accompanies this opinion, we marked the place where it stood. *Page 402 
As a witness, the respondent swore that his accident occurred "about one o'clock, between twelve-thirty and one o'clock in the morning." The time when it took place is an item of importance. The roadway shown in our sketch is the one along which the respondent was driving. His car was a small pick-up truck and he was moving in an easterly direction at a speed of fifteen miles an hour. According to him, his lights were in good condition and illuminated the road. He testified that when he reached a point "around ten feet or such a matter" of the place occupied by pole 2667, he saw an object lying upon the pavement and presently perceived that it was a pole. According to him, his car struck the pole, "up-ended" and came to rest upon the top of its cab. After he had climbed out of his overturned truck he noticed, so he swore, that pole 2667 was in three pieces and that they were upon the roadway. He testified that the three pieces were of approximately equal length, that the part he had struck was the middle section, and that it lay across the south half of the pavement. The lower third lay close to the jagged stump of the broken pole. The respondent's witnesses did not state with clarity the place where the upper third lay, but the brief of the respondent says that it was upon the north half of the pavement. We carefully read the evidence upon which the brief depends, but construe it to mean that the upper third lay at the north edge of the ditch which paralled the south shoulder. We will, however, accept the version set forth in the respondent's brief and deem that the upper third was upon the north half of the pavement.
Apart from presenting evidence that (a) at the time of the mishap "a light breeze" was blowing, and (b) the part of pole 2667 at the surface of the ground was *Page 403 
partially decayed, the respondent did not account for the presence of the pole upon the roadway. He swore that he did not see it fall, and likewise swore that his car did not knock it down. The appellant submitted evidence which, it contends, shows that the respondent's truck knocked pole 2667 to the ground by climbing partially up the guy wire which was west of and partially supported the pole.
It is seen from the foregoing that pole 2667 is the pivot of this case. By reverting to the specifications of negligence, it will be noticed that they are concerned exclusively with that pole. No other part of the appellant's system and no phase of its operations are attacked by the respondent. All of the charges of negligence concern pole 2667, and by glancing over them once more it is seen that they aver that the pole was (1) decayed, (2) inadequately braced, and (3) should have been replaced with a new pole. There is no contention that pole 2667 was improperly placed. It stood upon the berm of the highway six and one-half feet south of the pavement.
The appellant concedes that pole 2667 displayed some decay, but submits that when a pole is put in the ground an oversize one is selected so that it will not be necessary to replace it when decay begins. The appellant presented evidence which, it claims, shows that pole 2667 was secure in the ground and that, in addition, it was braced.
The appellant is not liable to the respondent for the injuries which he sustained unless one or more of the foregoing charges of negligence is supported by substantial evidence, and not even then unless the negligent act was the proximate cause of the injury which is described in the complaint. The appellant *Page 404 
owed a duty to the respondent and other travelers upon the highway to maintain its poles in a reasonably safe condition: VIII Thompson, Com. on Neg., § 1241; Elliott, Roads and Streets, 4th Ed., § 1071; and 18 Am. Jur., Electricity, p. 484, § 92.
Pole 2667 was a Western red cedar pole 40 feet long, 5 1/2 feet of which were in the ground. Thus 34 1/2 feet of the pole were above the ground. According to the respondent's witnesses, the diameter of the pole at its base was about 12 to 14 inches. No witness claimed that pole 2667 did not stand perpendicular and, hence, we shall assume that its position was at right angles to the ground. By reverting to our sketch, it will be observed that a guy cable which was attached to pole 2667 ran north to a stub pole; that two copper wires extended from pole 2667 to pole 2668; that two more copper wires extended from pole 2667 to pole 443; and that on the west a guy cable ran from pole 2667 to a guy anchor 17 1/2 feet west of the pole. In other words, pole 2667 did not stand alone. To keep from falling over it was not dependent upon its butt of 5 1/2 feet which was in the ground; it was secured at all four points of the compass. The stub pole across the road from pole 2667 was 18 feet tall and about 14 inches in diameter. It was decayed to the same extent as pole 2667. The two guy cables were attached to pole 2667 about 18 inches from its top.
When the respondent climbed out of his overturned vehicle, he noticed not only that pole 2667 was upon the ground, but also that the stub pole was down. It had broken off close to its base and its position upon the ground was roughly east and west. It was not upon the pavement.
We now turn to testimony given by Mr. Alfred O. *Page 405 
Mangold, a division engineer in the appellant's employ. His testimony was not contradicted and its verity is unchallenged. According to that witness, the guy cable which ran north of pole 2667 to the stub pole and the other which ran west to the guy anchor were "high tensile strength steel guy strand" having a breaking stress of 14,500 pounds. The two copper wires which ran from pole 443 to pole 2667 and from the latter to pole 2668 were No. 6 "hard-drawn copper conductors." Each of those wires had a tensile strength of 1,280 pounds and, therefore, the combined strength of the two wires which ran from pole 443 to pole 2667 had a combined tensile strength of 2,560 pounds. The two which ran from pole 2667 to pole 2668 had similar strength. The primary purpose of a conductor wire is to transmit electricity, but such a wire also serves as a guy. A pole of the size of 2667 weighs 900 to 1,000 pounds and its weight above the ground is about 850 pounds. A single No. 6 conductor of the type we have been mentioning is readily capable of supporting such a pole. Near the top of pole 2667 were four cross-arms having a total weight of 300 pounds. The cross-arms, the conductors and the guy cables attached to pole 2667 brought the latter's entire weight up to about 1,650 pounds. All of that testimony was given by Mr. Mangold. One of the respondent's witnesses, a deputy sheriff of Clark County, who came to the scene of the misadventure a few minutes after its occurrence, described the copper wire as "a pretty good-sized wire; it will stand a lot of pressure."
As we said, pole 2667 was affected with decay at the ground level. The proof shows that the part of the pole which was in the ground was solid. Evidence given by the respondent's witnesses, although in some *Page 406 
respects equivocal, indicates quite clearly that the part above the ground was also free from rot. None of the witnesses who examined the three broken parts mentioned the presence of any decay at their ends or at any place except at the ground level of the lowest part; in fact, one of the respondent's witnesses testified: "The balance of the pole was solid, above the ground." How far the decay penetrated the pole at the ground level is a detail upon which the witnesses did not agree. Under those conditions, we deem it our duty, in disposing of the contentions before us, to give effect to the evidence which is most favorable to the respondent. The witness most favorable to him said that there remained in pole 2667 only "five or six inches, not over six inches" of solid wood. Mr. Mangold, in testimony which is unchallenged, swore that a red cedar pole has a compressive strength of 5,600 pounds for each square inch. If the diameter of the solid wood was only five inches, the compressive strength of the pole was more than seventy times the weight it bore.
The respondent presented no evidence at variance with Mr. Mangold's; in fact, he left untouched the aspects of the facts concerning which Mr. Mangold testified. From the foregoing, we see that pole 2667 had ample solid wood to sustain safely the weight it bore, that its butt of 5 1/2 feet was free from decay, that cables of great strength braced it in two directions and that sturdy copper wires stayed it in the other two.
The two guy cables did not break when the poles to which they were attached came down, and the two guy anchors remained firmly in the ground. In fact, when new poles were substituted the next morning for pole 2667 and for the stub pole, the old guy cables were attached to them. Neither pole 443 nor 2668 came down, *Page 407 
but the two copper wires which ran from pole 443 to 2667 snapped near 443 and then the released tension flung the wires to a place about 50 to 75 feet west of 2667. One of the respondent's witnesses testified that the two wires which ran between 2667 and 2668 snapped and sprang westerly 50 to 75 feet. It is possible that he misspoke himself and that he meant the wires between 2667 and 443, but we will deem that he spoke correctly.
The above is not the only evidence which indicates whether or not pole 2667 was securely fastened in place. The record shows that on December 4, 1945, that is, 17 days before the alleged mishap, a windstorm of surpassing violence visited the Portland-Vancouver area. The wind blew sixty miles an hour and some gusts reached a velocity of seventy-five miles. Before the storm had spent itself some of the appellant's poles and hundreds of trees were down. Many trees fell upon electric wires, thereby causing power and telephone poles to fall. Pole 2667 withstood the force of the storm.
Mr. Jay A. Sly, of Vancouver, assistant division superintendent of the appellant, testified:
    "Normally speaking, when a pole rots off it does not fall to the pavement. The wires hold it in the air unless there may be a series of three or four poles fall."
He was familiar with pole 2667, and testified:
    "A pole such as this one, I would say, couldn't fall without a mechanical — without some force striking it or striking some part of the system."
Mr. Wallace Holmberg, general foreman in the employ of the appellant, visited the scene of the mishap early in the morning of December 22, 1945, for the purpose *Page 408 
of determining the amount of restoration that was needed. In making his inspection he observed the parts of pole 2667 which we have described. We now quote from his testimony:
    "Q. Did you find enough sound wood in the center to support the pole under all normal operating conditions?
"A. Yes, I did."
Mr. Mangold testified that the No. 6 conductors which ran from pole 2667 to 2668 and also from 2667 to 443 were able to support pole 2667, "particularly" in view of the fact that the wires were in pairs. He was unfamiliar with pole 2667, but answered in the affirmative a hypothetical question which included all of the facts we have delineated and which asked whether or not a substantial amount of force would have to be applied to that pole or to the guy wire to its west to cause the pole to fall. His answer was, "Yes, it would take a substantial force." Upon cross-examination, he testified that although a six-inch pole could have served the functions exacted of pole 2667, "a number of factors" deter power companies from the use of small poles. He explained: "In the first place, they would not last as long as a larger sized pole, larger diameter." Those words, together with some explanation in which he indulged, warrant the belief that poles having a larger diameter than originally necessary are set in the ground so as to allow for decay.
There is nothing in the record to justify a disregard of the testimony just reviewed which was given by Messrs. Sly, Holmberg and Mangold. Their credibility was not attacked and their testimony was not contradicted.
The evidence just reviewed appears to warrant a belief that the charges made by the respondent lack *Page 409 
support. It is true that pole 2667 was partially rotted, but its core was solid and sufficiently large to enable it to sustain safely a load much greater than the one it bore. It seems evident that pole 2667 did not collapse under the weight it carried; its strength was adequate. Further, the pole had strong support from all four sides. It could not fall in an easterly direction unless rid of the guy cable which ran from its top to an anchor 17 1/2 feet west of its base. It could not fall to the south unless freed from the guy cable which ran from its top to the stub pole and then down to an anchor. It could fall neither north nor west unless released from the copper wires which bound it on the south to pole 2668 and on the east to pole 443. That it was secure in its position is attested by the fact that it met the test to which Nature's fury subjected it seventeen days before the respondent's injury. It withstood that attack of unprecedented violence. But before reaching a conclusion, it is necessary to consider some additional contentions advanced by the respondent. The latter argues that in the following-mentioned papers the appellant admitted that pole 2667 was lying upon the pavement when the respondent collided with it: (1) a letter which the appellant's claim agent wrote to the respondent, and (2) a letter and an accompanying paper entitled Remittance Advice, which the appellant's attorney sent to the respondent. He also contends that when the appellant paid to him about $1,900 (to which reference will be made later), it thereby admitted liability for the injury. Finally, the respondent argues that the doctrine of res ipsa loquitur is applicable to this case and that it creates a presumption that the pole fell through the appellant's negligence.
The appellant does not question the authenticity of the letters upon which the respondent relies nor the *Page 410 
authority of their authors. It concedes that before this action was instituted it paid (a) the cost of repairing the respondent's automobile, (b) all charges exacted by the respondent's physicians, and (c) several hundred dollars to him. The three items total about $1,900.
We will now mention the evidence which pertains to those four contentions. The only customer of the appellant who was served by the wires which extended from pole 443 to 2667 and from the latter to 2668 was one Charles R. Byron, whose home is indicated upon our sketch. About 7:45 a.m., December 22, 1945, when Mr. Byron undertook to switch on his electricity he received no service and then discovered that pole 2667 was down. At that point he telephoned to the appellant and thereby it received its first information that pole 2667 had met with a mishap. It did not, however, receive any intimation that the respondent claimed that pole 2667 had injured him until December 24, 1945. Upon that day, according to the respondent, he went to "the Power Company." In view of the fact that he attaches importance to the aforementiond letters and to the appellant's payment to him and for his avail $1,900, it is desirable to know whether or not the respondent claimed before this action was filed and the money was disbursed that the appellant was liable to him on account of anything that happened to pole 2667.
After the respondent had testified that following his accident he went to a physician and became dissatisfied with the treatment he received from him, he continued as follows:
"A. Yes. Then I went and seen the Power Company.
"Q. What power company?
"A. Northwest Electric. *Page 411 
"Q. Where did you go to?
"A. The Vancouver — there is a branch over there.
"Q. Do they have an office there?
"A. Yes. Vancouver.
"Q. Did you make any complaint to them?
"A. Yes.
    "Q. Who did you complain to? Do you know the name of the party?
"A. They called up Lamb.
"Q. Called up who?
    "A. They called up Lamb over at Portland, an adjuster.
"Q. Who is Lamb?
    "A. The Northwestern Electric Company adjuster. He came out to see me."
The above is taken from the respondent's direct examination. Further examination by the respondent's counsel developed the fact that Mr. Lamb was the appellant's claim agent and that his visit to the respondent was made December 27, 1945. By answering "yes" to the above-quoted question, "Did you make any complaint to them?" the respondent made his only intimation that he voiced any "complaint" to the appellant. He left undisclosed, however, the subject of his complaint and did not reveal what he told Mr. Lamb. After more questioning by his counsel, the respondent swore that Mr. Lamb sent him to Dr. Wiswall, of Vancouver, who treated him for "probably a month or two." Later, he came under the care of Dr. Kimberley, of Portland. and, finally, Dr. Begg, also of Portland, became his physician. Representatives of the appellant suggested those physicians. The charges they made constitute parts of the total of $1,900 which we mentioned. Respondent was asked by his counsel: "Did *Page 412 
you have any discussion with Mr. Lamb, the Claim Agent, regarding damage to your automobile?" He answered: "Yes. He said he would take it and have it fixed up, either pay me for it or get me another one as is, another pick-up." At that point the aforementioned letter written by Mr. Lamb was received in evidence. It came in without objection. Its material part follows:
    "After leaving your home on December 27, 1945, the writer went to Spady's Towing Company and consulted with them as to the advisability of fixing your 1935 Dodge pick-up, which was damaged December 21, 1945, when you struck the pole lying in the highway at Harney Hill. Mr. Jack Spady stated that the car was not worth repairing; that in his opinion its present condition was suitable only for junk. This being the case, it appears that a cash settlement with you for the value of this car is the best method of settlement. * * *"
Notwithstanding the statements in the letter, it appears that the car was repaired. After the repairs were completed, Mr. Lamb sent the respondent the appellant's check in the sum of $236.00 which represented their cost. That sum constitutes a part of the total of $1,900 which we have mentioned.
It will be observed that, notwithstanding the fact that he was asked, "Did you have any discussion with Mr. Lamb, the Claim Agent, regarding damage to your automobile?", the respondent did not claim that he told Mr. Lamb that the appellant was in any way responsible for the mishap of December 21, 1945. Close scrutiny of his testimony fails to reveal a single word uttered by him during the period in which the two letters were written and the money was paid showing that he ever asserted that the appellant was to blame for anything that happened December 21. *Page 413 
After Mr. Lamb's letter had been received in evidence, the respondent offered the one written by Mr. Gray. The appellant concedes that Mr. Gray has been its counsel since 1929 and that he was authorized to act in its behalf concerning the subject matter of this action from shortly after the time that Mr. Lamb assured the respondent that the cost of repairing his automobile would be defrayed. The material part of Mr. Gray's letter, which was written August 6, 1946, follows:
    "I hand you herewith Northwestern Electric Company's check No. 5210 in your favor for $250.00 as a payment on account of the injuries sustained by you on December 21, 1945, when you ran into a fallen pole in Clark County, Washington. I have had the form of notation attached to the check changed so that it shows that the check is not made as a final payment or final settlement. The treasurer of Northwestern Electric Company informs me that it is impossible to change the notation on the face of the check which reads as follows: `In full settlement of account as noted above. If not correct, return with statement of difference', as the bank would consider the check mutilated if this statement was crossed out and would not cash the check. However, as one of the attorneys for the company, I am authorized to assure you that you may safely cash the check and the company will never contend that it is made as final payment, for it is not so intended."
Attached to the letter was the aforementioned Remittance Advice reading as follows:
    "Payment on account of injury sustained December 21, 1945, when Dunning ran into a fallen pole at the top of Harney Hill, Mill Plain Road, Clark County, Washington. This check is not in final settlement of this claim." *Page 414
When the letter, the check and the Remittance Advice were offered in evidence, counsel for the respondent stated his purpose as follows:
    "It is a declaration against their interests, that he ran into a fallen pole. I am not taking any position on liability or non-liability on it. But they denied in their answer — we alleged he ran into a pole fallen across the highway and they deny that in their answer, and it is clearly a declaration against their own interests; * * *
    The Court: Does this conclusively establish liability?
    Mr. Hanley: That is a question. I don't think so. I am not relying on this to prove my case. I have to prove what I claimed in my complaint, but this goes to show that he did run into — according to the Northwestern Electric Company, he did run into a fallen pole. They deny that in their answer."
While the proffered evidence was awaiting a ruling, Mr. Gray addressed the presiding judge as follows:
    "* * * the check, as I recall, was issued to Mr. Dunning in line with our policy to take care of his damage if we were responsible for them, and it is my recollection that he brought the check in and refused to accept it because he didn't like that statement on there that it was in full of any claim that he might have. So that letter was written for the sole purpose of assuring him that by accepting it he would not be estopped later from asking for more aid, if he needed it and was entitled to it. And the reference in my letter to the fallen pole part of it was merely to identify the circumstances, and based on information given me, of which I had no personal knowledge. I had nothing to do with the preparation of the voucher that under the Company's practice is attached to checks as issued." *Page 415
The appellant's objections were overruled and the three papers (the check, the Remittance Advice and Mr. Gray's letter) were received.
It will be observed that before offering in evidence the three papers just mentioned, the respondent did not say that he had ever asserted that the appellant was liable to him for his injury. How it happened that it paid him any money was not disclosed by him. Upon cross-examination, the latter testified that Mr. Gray told him that he could take treatment from any physician he wished, and that the appellant would defray the charges. Further, upon cross-examination, he said that he talked to someone in the appellant's Vancouver office and told that person "a Northwestern Electric pole was down over there on Harney Hill." Notwithstanding the fact that that answer was succeeded by a score of questions which asked the respondent to elucidate, the answer just quoted is the only information he gave concerning his conversation in the Vancouver office. He generally answered, "I don't remember" or "Not that I remember of." We explain that he claimed that, as a result of his injury, his memory and his capacity for concentration were impaired.
The above is the entire explanation given by the respondent as to how it happened that the appellant (1) paid for the repair of his car and for the services he received from the physicians, and (2) gave him checks for substantial sums of money.
Mr. Gray, as a witness, testified:
    "A. The check for $250.00 was being sent to Mr. Dunning in accordance with a former conversation that I had with him, I think in the early part of March, 1946, in which he came to my office with Mr. Lamb, who was then the company's Claim *Page 416 
Agent, and gave me his version of this accident, and I told him then that if the company was responsible for his accident it would compensate him for his injuries and would pay his doctor's bills; and they had already paid for repairing his automobile, I think a sum of about $236.00, and in addition to that, the towing charge from the scene of the accident to Spady's garage. This payment of $250.00 was given to him in accordance with that promise for the reason that at that time I had no knowledge of how the accident arose, other than what he had himself told me. I don't recall whether the check was sent up to my office and given to him with this letter or whether the check was sent to him by the Claim Agent and he refused to cash it or he was afraid to cash it on account of the statement that appears right on the face of the check, `In full settlement of account as noted above. If not correct, return with statement of difference.' He said that he was afraid to cash the check for fear that he would never get any more, and to reassure him on that ground I told him that that would not be used against him, that if he was entitled to more money he would never be refused it because of that recital on the check, and I explained to him that we couldn't — what he wanted was to have that struck off the check, and I told him that could not be done because if it was and it went into the bank to be cashed, the bank would say it was a mutilated check, or altered, and they would refuse to cash it, but I was sure this letter would protect him. That was the explanation that I gave him, and the check was cashed and other checks cashed subsequently, and the company never relied on that statement on the check that it was in full payment.
    "Q. Mr. Gray, at the time the complaint in the action was filed, sometime in March, 1947, I believe, did you have available any information from any eyewitness of the accident, other than such information as Mr. Dunning himself had given you? *Page 417
    "A. No, I did not. Until after the complaint was filed and a separate investigation was made, I did not know of any witness except Mr. Dunning himself, who claimed to have seen this accident or heard it, or knew anything about the accident itself.
    "Q. After the complaint was filed, explain what, if any, measures were taken then for a further investigation of the facts.
    "A. Well, I requested the company to assign someone specifically to devote as much time as was necessary to investigate this case, preparing maps, pictures, making necessary measurements, and finding any more witnesses, if any were available; and Mr. Mangold was assigned by the company to make that investigation.
    "Q. Was the first contact made with Mrs. Kempf and Mr. Sullivan and Mr. Bryon after that time?
    "A. Yes. To the best of my knowledge nobody connected with the company knew that they knew anything about this case until after this suit was filed and they were interviewed by Mr. Mangold.
* * *
    "A. That is what the voucher says, but when Mr. Dunning first came to me and wanted some money, he commented upon the fact that he was not working and had some bills, so — that was the basis for giving him a check, and the matter of payment on account of his injury was not specifically mentioned except in line with my conversation with him, that if the company was responsible, they intended to compensate him, and up to that time I had no knowledge that the company was not responsible and had given him the benefit of the doubt and assumed the truth of what he told me.
* * *
    "Q. What caused you to change your mind on it? Wasn't it the filing of the lawsuit?
    "A. As you are asking what caused me to change my mind, I will have to put it in this way, *Page 418 
Mr. Hanley: When this accident was first reported to Mr. Lamb, it is my understanding that he talked with Mr. Dunning and also referred him to the doctor. Mr. Lamb had then — while he may have had the opportunities for getting further information, he apparently didn't avail himself of it. It came up during the Christmas week, and I happen to know, of my own knowledge, that Mr. Lamb, in addition to being the company's Claim Agent, was then also its Right of Way Engineer, and at that time most of his time was taken up with securing a right of way for the Albina transmission line out to this Troutdale plant, and my state of mind tells me that he didn't put the energetic investigation into this case that he should have. And so far as I know, he never talked to anyone who knew anything about it except Mr. Dunning, and he apparently gave Mr. Dunning the benefit of the doubt. In that connection I might add that — I don't know whether it is in evidence or not, but Dr. Wiswall's first report indicated the man was disabled for only a couple of weeks.
* * *
    "Q. You had Mr. Lamb's word for the condition of the pole and the happening of the accident before any money was paid to Mr. Dunning, isn't that correct?
    "A. As far as I know, Mr. Lamb knew nothing about the condition of the pole because he didn't even hear of the accident until several days after it happened, and I understand when he went out there the pole had been completely replaced.
* * *
    "Q. Is that a practice with your company, to pay out sums of money like you have testified you paid out to Mr. Dunning, just upon what a claimant says to you?
    "A. It might be, unless we had some notice to the contrary. And I will frankly admit this went along much farther than I thought it was going to. *Page 419
* * *
    "A. Probably if we had been able to settle the case on a reasonable basis — and I am not prepared to say what a reasonable basis would be, because I didn't know the extent of his injury or when he was going to be well — it is quite within the realm of possibility this case would have been settled, but when we were unable to agree and he filed the suit, that precipitated or forced an investigation that perhaps might never have been made and would not have been made if we had agreed upon a settlement. And after the investigation was made, we decided we were not liable at the outset and probably should never have paid him any money in the first place."
There is nothing in the record at variance with Mr. Gray's testimony. After he testified, the respondent did not resume the witness stand and no testimony given by him contradicts anything which Mr. Gray said.
By reverting to the questions which were put to Mr. Gray, it will be seen that one of them mentioned "Mrs. Kempf, a Mr. Sullivan and Mr. Bryon." It will be recalled that Mr. Gray swore that the appellant had no knowledge of those individuals until after all of the aforementioned payments had been made to the respondent, this action had been filed and an investigation was instituted.
Mrs. Kempf lived in a house about 125 feet from the place where pole 2667 stood. We indicated on our map the approximate location of her home. She swore that at about 1:00 a.m., December 21, 1945, she was startled by a very loud noise which she described as follows:
    "A terrific crash and splintering; it sounded like a swish, like something drug on the cement * * * just like lightning hitting a house, just a *Page 420 
terrific crash, and it sounded like splintering and then this swish."
She heard only this one report. It will be recalled that the respondent claims that he collided with the pole at approximately 1:00 a.m. The witness testified that presently she heard people talking and, upon going to the highway, she saw the overturned truck, a bus and some people.
Mr. Bryon, also mentioned by Mr. Gray, lived in a house which we identified on our sketch. He was the sole customer served by the wires which ran from pole 2667 to 2668. He swore that on the night of December 21, 1945, he left Portland in his automobile, passed through Vancouver and reached his home about 12:20 or 12:30 a.m. His course took him within about 160 feet of pole 2667. He noticed, so he said, nothing upon the pavement at that time. Upon entering his house he turned on his lights and about 12:35 or 12:40, after having a light repast, turned them off and went to bed. Thus, at that hour pole 2667 must have been standing and the wires running from it to 443 must have been intact. Mr. Bryon declared that about 1:00 a.m. he heard "a terrific crash" and added that he heard only one.
Mr. Sullivan, who was the third person whom Mr. Gray mentioned, operated a bus over a route which took him past pole 2667. On the night of December 21 he left the Vancouver bus depot at 12:15 and about ten minutes later passed pole 2667. According to him, there was no obstruction in the road at that point and pole 2667 was standing. He reached the end of his line shortly prior to 12:45 a.m., and at 12:45 started upon his return trip. At about 1:00 a.m. he was again opposite pole 2667, so he swore. A few moments prior to *Page 421 
reaching that point he observed the headlights of an approaching car which, it developed, was the respondent's. The witness testified that the respondent's car "seemed to be way over on the right-hand side. He was at the extreme right side of the road. * * * He might have been off the pavement." He estimated the respondent's speed as 30 to 35 miles an hour. Presently the bus was opposite pole 2667, but, of course, it was on the north half of the pavement, whereas the pole stood six and one-half feet south of the pavement. When the bus was in the position just mentioned, the respondent's car, according to Sullivan, was very near the pole. We now quote from the witness' testimony; his reference is to the respondent and the latter's car:
    "It seemed like he kind of climbed up something and flopped over. * * * I seen him hit something; he seemed to climb right up in the air."
According to his further explanations, he thought that the respondent either climbed up the guy wire attached on the west to pole 2667 or struck the pole. The witness swore that he heard a loud crash and immediately stopped his bus. When he alighted he saw the overturned pick-up truck and the three broken parts of pole 2667. He also saw the respondent "wandering around." The witness knew the location of a telephone call box 400 or 500 feet away, rushed to it and in that way two deputy sheriffs were summoned. When Sullivan returned to the scene of the crash the respondent had departed, but his overturned car was still there, with its headlights burning.
The respondent conceded that Sullivan's bus simultaneously approached the scene of the mishap, but swore that the pole was down when he collided with it. According to him, he struck the fallen pole immediately *Page 422 
before the bus reached that spot and the presence of the pole upon the pavement prevented the bus from continuing upon its course. He explained: "He (Sullivan) stopped because he couldn't get over the pole because the pole was knocked down." He added that the bus remained stalled until the road was cleared. Thus we see that, if his testimony reflects the truth, the shattered pole effectively blocked the road, not only for cars driving east, but also for those going west. The respondent also testified that he was driving on the pavement when he struck the pole and that his speed was fifteen miles an hour. As we have seen, Sullivan swore that the pole was still standing when he passed it on the opposite side of the road and that it did not fall until his bus was safely beyond it.
Two deputy sheriffs of Clark County (L.B. Gregg and Gustave A. Bock) reached the scene of the misadventure a few minutes after Sullivan made his call. The two put out flares to warn cars on the highway and then worked for an hour before they had cleared the road for travel. The removal of the entangling wires consumed much time. In the respondent's automobile they found two empty whisky bottles which they threw away and failed to mention in their report. Both of the deputy sheriffs were called to the witness stand by the respondent, and the description contained in previous paragraphs of this opinion concerning the condition of pole 2667, its wires and guy cables was taken largely from their testimony. Mr. Gregg testified that there was attached to the lower part of the guy wire which extended from the top of pole 2667 to the guy anchor a sturdy metal guard, seven feet or so in length. He swore that it was "badly bent" and that it gave the impression of having been struck by something. *Page 423 
We quote the following from testimony given by Mr. Bock. Its first part concerns the guy cables which ran from the top of pole 2667 to the anchor 17 1/2 feet west of the base of that pole:
    "Q. This guy wire that — I don't know whether you noticed this or not. This guy wire on this pole 2667 extended to the south and was not broken, was it? from the pole, this heavy guy wire?
"A. No sir, it wasn't broken.
    "Q. And towards its bottom it was covered with sort of a semi-circular metal protector, wasn't it?
"A. Yes, sir.
"Q. Did you notice whether that was bent?
"A. It was bent, yes, sir.
"Q. Badly?
    "A. Well, it had a pretty good bend in it, I wouldn't say as to how much, but apparently it had been struck by something."
Some of the members of the repair crew that restored service the following morning also described the guy guard. Since it had been exposed to the weather for many years, a dull, gray patina had settled upon it. According to the members of the crew, the upper part of the guard, beginning at a point about eighteen inches from the ground and extending upward several feet, was bright and shiny as if some heavy object had slid upward along it. They described the damaged guard as crescent-like in shape, and swore that it was so badly bent that they threw it away.
The respondent swore that as he approached the scene of his alleged injury he saw no other cars except the bus which was approaching from the opposite direction. That fact appears to be consequential, because, according to him, the presence of the shattered parts of pole 2667 upon the pavement blocked the highway *Page 424 
and prevented cars from getting through. It will be recalled that he swore that when he attempted to drive on, the section of the pole lying upon the south half of the pavement overturned his car and that another piece of the shattered pole lying upon the north half of the pavement compelled the bus to stop. A map, which constitutes a part of the respondent's brief and which was prepared by his counsel, shows that the south side of the road was blocked by the middle section of the pole and the north half by the upper section. Further, if the four copper wires, after snapping, lay upon the road in the manner described by the respondent's witnesses, they and the two guy cables must have constituted an insurmountable entanglement through which no car could have proceeded. Giving effect to all of the foregoing, it seems strange that the respondent, upon approaching the scene of his alleged injury, encountered no stalled cars, unless the pole had lain upon the pavement for only a few moments before the respondent got there. According to the respondent, he had scarcely crawled out of his overturned truck before other cars that were using the highway were compelled to stop. For instance, he said: "Oh, there must have been eight or ten cars from the Heights. And the bus was there too." In fact, he said that within a few moments cars had accumulated which had come from both sides of the obstruction. It will be remembered that the respondent left the scene of the accident about five minutes after its occurrence and, hence, all of the stalled cars which he mentioned gathered in that short time. Mr. Gregg testified that before he had set his warning flares "several other cars" had come to the scene. Upon reaching the site of the crash, he observed a car "say, fifty or sixty yards from the wreck" from which the driver did not dismount. That *Page 425 
car "went off down the road" as soon as the flares were set.
The above is a sufficient review of the evidence.
The statement made in Mr. Lamb's letter, "* * * struck the pole lying in the highway"; the one in Mr. Gray's letter, "* * * you ran into a fallen pole"; and the recital in the Remittance Advice, "Dunning ran into a fallen pole" were admissions that the pole was down when the respondent's car collided with it. Those statements were admissions against interest and were adverse to the contention which the appellant urged during the trial; that is, that the respondent himself knocked down pole 2667. Mr. Gray and Mr. Lamb wrote their statements when each was the alter ego of the appellant and was transacting its business in conformity with authority which had been conferred upon him. The statements were not idle narrative, but parts of the transactions that were under way when the words were written. They were, therefore, the admissions of the appellant.
By reverting to the contentions made in the petition for a rehearing, it will be observed that the appellant does not now challenge the ruling of the trial judge which held admissible Mr. Gray's letter. Mr. Lamb's letter was received without objection and was never the subject matter of an assignment of error. But the appellant argues that Mr. Gray's explanation deprived the admissions of any probative value. Mr. Lamb did not testify, and the identity of the author of the Remittance Advice was not divulged. That person, whoever he may have been, did not testify, but the paper which he typed emanated from the appellant as one of its declarations. The members of this court do not question Mr. Gray's word or credibility; he is held by us in *Page 426 
the highest esteem. But we have no right in instances like this to weigh evidence, determine its value or discard any which was properly admitted and which is substantial. Mr. Gray's testimony did not expunge the admissions. After he had spoken, the admissions still remained a part of the record. It was the province of the jury to consider them and also Mr. Gray's explanation. After having considered both, it was the jury's duty then to determine whether the explanation had siphoned the admissions of their probative value. This is an appeal from the judgment, not from the verdict. It is our duty to deem that the admissions are still a part of the evidence, notwithstanding Mr. Gray's explanation.
The appellant argues, as we have already indicated, that "the Court (this court in its previous decision) erred in holding that the trial court did not err in denying defendant's motion for a directed verdict; and, after verdict, in denying defendant's motion for a judgment in its favor, notwithstanding said verdict." For the reasons just stated, it is our duty in determining the merits of those contentions to believe that the respondent's averments that the pole was upon the pavement when the collision took place were supported by substantial evidence; that is, by the admissions. Accordingly, from this point on we will assume that the jury believed that pole 2667 was upon the pavement when the respondent's car struck it.
But, even if the pole was upon the pavement when the respondent's car struck it, the appellant was not liable for the consequences unless its negligence was responsible for the presence of the pole upon the pavement. It was incumbent upon the respondent to present substantial evidence showing that (1) negligence *Page 427 
attributed to the appellant caused the pole to fall, or (2) if the pole got upon the pavement without the appellant's fault, to present substantial evidence showing that a sufficiently long period of time had elapsed that, had the appellant exercised reasonable diligence, it would have removed the pole. See Boydv. Portland Electric Co., 40 Or. 126, 66 P. 576, 57 L.R.A. 619, 29 C.J.S., Electricity, § 45, p. 591, and 18 Am. Jur., Electricity, § 100, p. 496.
Let us now consider whether the record contains any evidence showing that the fall of the pole was due to the appellant's negligence. In a preceding paragraph we stated that the only evidence upon that subject which the respondent presented indicated (a) at the time of the mishap "a light breeze" was blowing, and (b) the part of the pole 2667 at the ground level was partially decayed. In view of the fact that the violent windstorm of December 4, 1945, did not faze pole 2667, it would be unreasonable to believe that the "light breeze" of December 21 brought the pole to the ground. Since the pole was securely braced at the four points of the compass, we do not believe that it can be said that the decay at its base caused it to fall. The unchallenged testimony shows that even when decay affects the entire base of a pole the conductor wires prevent it from falling. It seems reasonable to infer that if someone had chopped through the base of this pole with an axe, the guy cables and conductor wires would have prevented it from falling. Accordingly, we reject these two contentions as explanations for the presence of the pole upon the pavement. But the respondent claims that the doctrine of res ipsa loquitur is applicable and that it supplies an inference that the negligence of the appellant was responsible for the fall of the pole. *Page 428 
There is nothing mysterious about the manner in which the rule, which has become identified by the shibboleth res ipsa loquitur, operates. That rule is merely a process of common sense reasoning. It assists in drawing logical inferences from circumstantial evidence which has been presented in negligence cases. The rule is as much discussed in treatises on the subject of negligence as in those which portray the rules of evidence. It is not the exclusive property of either of those branches of the law. It is a process of deductive reasoning which has been safeguarded by judicially imposed restraints. Even in jurisdictions like Michigan, which say they do not recognize the rule, the same process of reasoning from facts to inference is employed. Therefore, nothing of consequence hinges upon the name, although the latter is a good index to the process of inference-drawing which the rule that bears that name authorizes; that is, the accident must have been of such a nature that it speaks and accuses the possessor of the instrumentality, which injured the victim, of negligence. There is nothing artificial about the rule. It favors neither party with any make-weights — as, for instance, presumptions — that were coined in the mints of lawmakers. It gives to circumstantial evidence in negligence cases its real value, nothing more and nothing less. The rule operates upon the hypothesis that sometimes circumstantial evidence satisfactorily proves negligence and that in some instances it is impossible, or virtually so, for an injured person to present direct evidence that he was injured as a result of negligence committed by the party who is now cast as the defendant. His inability to present direct evidence is assumed to arise from the fact that the alleged tort feasor had exclusive control and possession of the instrumentality which it is said inflicted *Page 429 
the injury. The inference draws much of its strength from the fact that the rule is applicable only to instrumentalities which inflict no injury when those in charge exercise ordinary care. It refuses to lend itself to any other kind of instrumentality. Like all deductive reasoning, the process known as res ipsa loquitur accepts only some fact situations as sound premises from which to infer negligence. As was said by Chief Judge Crane, in Galbraithv. Busch, 267 N.Y. 230, 196 N.E. 36, the rule can be applied only when "the circumstances of the case unexplained justify the inference of negligence." The premises which it has come to deem acceptable were chosen because human experience shows that when they exist it is safe to infer that the party was injured through negligence committed by the party who was in charge. Wigmore on Evidence, 3d Ed., § 2509, gives the following as the premises which time has shown are safe: (1) The instrumentality must have been of a kind which ordinarily injures no one when due care is exercised; (2) the defendant must have had exclusive control; and (3) the injury must have occurred irrespective of anything that was done at the time by the injured party. It will be observed that proof of those three elements reveals only the circumstances. It does not directly prove any act of negligence upon the part of the purported tort feasor. Res ipsa loquitur deems as satisfactory circumstances from which an inference of negligence may safely be drawn proof showing (1) the injury, (2) exclusive possession of the injury-inflicting instrumentality by the alleged tort feasor, (3) nonparticipation by the victim, and (4) the fact that when due care is exercised the instrumentality injures no one. The inference, however, is only permissible — it is not mandatory. It is always rebuttable. *Page 430 
It will be observed that the rule is applicable only to injury-inflicting instrumentalities which are in the possession and control of the alleged tort feasor. The reason for the requirement is self-evident. This court has emphasized that requirement. Two recent instances are Asheim v. Fahey, 170 Or. 330,  133 P.2d 246, and Doherty v. Arcade Hotel, 170 Or. 374,134 P.2d 118. An occasional relaxation of the requirement has been permitted under circumstances which are unlike those before us; an illustration is Chutuk v. Southern Counties Gas Co.,21 Cal. 2d 372, 132 P.2d 193.
The power pole of the appellant, which the respondent avers fell and caused his injury, stood in the public thoroughfare six and one-half feet from the edge of the pavement. A public sidewalk ended three or four feet east of the pole. Had the walk been continued westward, the pole would have stood between the pavement and the sidewalk. Thus the pole stood in a public place which was available to everyone. Unless the Clark County officials exercised greater control than is displayed elsewhere, we assume that the lower surface of the pole was occasionally employed as a place for tacking public notices. We also assume that in highway construction and repair the public engineers were free to move the material at the base of the pole. In short, although the pole belonged to the appellant, the latter did not have exclusive control over the place where it stood.
The respondent, of course, does not contend that he was injured by an electrical wire which, upon breaking, dangled over the road. Nor does he say that he was injured by a fixture which had dropped from its fastener. Wires, fixtures and transformers are fastened many feet above the thoroughfare and, therefore, *Page 431 
are safe from interference by those who pass along the street. It can be truthfully said of them that they are in the possession and under the control of their owner. When one of them falls into the street, the owner can justly be called upon for an explanation. But this pole was as accessible to the public as to the appellant. It stood within four or five blocks of the place where the respondent lived. Unlike the respondent, no representative of the appellant was present at the scene of the accident or had information that the pole purportedly injured someone until four days later.
It is no longer a novelty to encounter in the daily press news items describing the havoc wrought when a motor car collided with a shade tree, a fire hydrant or some other object which stood in the parking adjacent to the street. And we also occasionally encounter news items which tell of a car that knocked down a power pole and thereby deprived a section of a city of its electrical service. The owner of a power pole which stands in a thoroughfare, like the possessor of a shade tree or a fire hydrant, does not have exclusive possession of it. In the event it comes down and litters the pavement, it may be that he can not, without pursuing an inquiry throughout the neighborhood, account for the mishap. See Cooper v. Village of Brockport,276 N.Y. 521, 12 N.E.2d 457.
Without pursuing the matter further, we express our belief that the pole in question was not sufficiently within the appellant's control and possession to have brought the situation within the rule of res ipsa loquitur. We do not believe that rule is applicable to objects such as power poles, shade trees and letter boxes which stand in the public thoroughfare and which are available to all. Although we have full confidence *Page 432 
in that conclusion, we shall go on and consider another phase of res ipsa loquitur.
As we have seen, res ipsa loquitur deals with circumstantial evidence. When evidence of that kind meets the requirements of that rule, negligence may be inferred. However, the rules of evidence demand that if circumstantial evidence, in addition to permitting an inference favorable to the proponent, authorizes other inferences, some of which are hostile to him, the proponent must go on and present other evidence showing that the favorable inference is the most logical: Sullivan v.Mountain States Power Co., 139 Or. 282, 9 P.2d 1038, and Judsonv. Bee Hive Auto Service Co., 136 Or. 1, 294 P. 588,297 P. 1050, 74 A.L.R. 944.
In the Bee Hive case just cited, this court declared:
    "We have said that defendant was not entitled to a nonsuit, for the reason that plaintiff had established a prima facie case. However, it does not follow, if the prima facie case is based solely upon an inference or presumption, that the court has no right to withdraw the cause from the jury after all of the evidence has been submitted. * * * It is entirely reasonable that one inference may be drawn during one stage of the trial and a different one at a later time, after all the evidence is in the record. At the close of plaintiff's case in chief, it might have been reasonable, in view of proof of defendant's ownership of the automobile to infer that Mills was driving the same for the owner's benefit; but would such inference still obtain after it had been shown by clear, positive and uncontradicted evidence that Mills had rented the automobile from defendant, and was driving it for his own pleasure? * * * Under such circumstances, the jury will not be permitted by law to arbitrarily and capriciously say that the weight of the evidence predominates in favor of plaintiff upon whom rests the burden of proof." *Page 433
The same rule, that is, that the favorable inference drawn from circumstantial evidence must outdistance competing inferences, was employed in Loebig's Guardian v. Coca-Cola Bottling Co.,259 Ky. 124, 81 S.W.2d 910, wherein the court said:
    "The doctrine of res ipsa loquitur assumes, at least prima facie, the existence of negligence from the mere occurrence and injury. Since the principle applies only to cases where the existence of negligence is a more reasonable deduction from the circumstances, it should not be allowed to prevail where, on proof of the occurrence, without more, the matter still rests in conjecture alone."
The court held that since some of the evidence warranted a deduction that the defendant was not negligent, and that since that deduction was at least as logical as the inference of negligence supplied by the doctrine of res ipsa loquitur, the plaintiff was not entitled to prevail.
In Brown v. Capital Transit Co., 127 F.2d 329, the court reasoned:
    "Where the res ipsa loquitur doctrine is applicable, it means no more than that the party claiming damages has produced proof of a fact, or a series of related facts, which warrant the inference of negligence, not that they compel such an inference. The rule is so stated by the Supreme Court in Sweeney v. Erving, 228 U.S. 233, 33 S. Ct. 416,  57 L. Ed. 815. Where, as here, it is a matter of surmise that the damage was due to a cause for which the defendant is liable, the doctrine is inapplicable. If causes other than the negligence of the defendant might have produced the accident, the plaintiff is bound to exclude the operation of such causes by a fair preponderance of the evidence. Here the sum and substance of appellant's evidence is that an injury occurred." *Page 434
In Stewart v. Crystal Coca-Cola Bottling Co., 50 Ariz. 60,68 P.2d 952, the court said:
    "Inasmuch, therefore, as it is just as probable that the explosion was due to the action on glass of sudden changes in temperature as it is that it was caused by an overcharge of gas or a defective bottle, the rule of res ipsa loquitur does not apply. It is only where the existence of negligence is a more reasonable deduction from the facts shown that a plaintiff is permitted to call this rule to his aid. It `should not be allowed to prevail where, on proof of the occurrence, without more, the matter still rests on conjecture alone.' * * *
    "This court in Sawyer v. People's Freight Lines,  42 Ariz. 145, 22 P.2d 1080, 1082, quoted this sentence for the purpose of pointing out when res ipsa loquitur applies, `There are happenings attended by such circumstances as that the story of what happened cannot be told without disclosing the responsibility for what happened,' and stated that the telling of what occurred in that case did not disclose who or what was responsible for the accident resulting in the death of the plaintiff's decedent. It occurs to us that nothing could be more in point, because the narration of the facts connected with the explosion in this case assures no one as to its cause but leaves the matter wholly in doubt. It is purely a guess whether it was due to an overcharge of gas or a defective bottle, either of which defendant might be responsible for, or whether it was caused by the action on glass of a sudden change in temperature, for which it was not. And this being true, the following statement in Biddlecomb v. Haydon, supra, is particularly pertinent: `Neither does it (res ipsa loquitur) apply where the cause of the accident is unexplained and might have been due to one of several causes for some of which the defendant is not responsible.'" *Page 435
In Johnston v. Black Co., 33 Cal. App. 2d 363, 91 P.2d 921, it appeared that the plaintiff was injured while reclining upon a fluoroscopic table which, unbeknown to the defendants, had become defective. The plaintiff depended upon res ipsa loquitur. According to the decision,
  "the defendants took up the proof and introduced evidence to the effect that the fluoroscopic table was purchased about eight years before the date of the accident from a reliable manufacturer, that the table was of standard make, that many others were being used in the state of California and elsewhere and that some of them have been in use for about twenty-five years. The defendants' table was in daily use and sometimes was used three or more times a day. It was, at frequent intervals, oiled, cleaned, inspected, and minor repairs made thereon. Prior to the accident to the plaintiff nothing had occurred that indicated any weakness in or wear on the metal pin which broke. Prior to the moment of the accident the defendants had no notice whatever of any defect in the pin or in the table."
After stating those facts, the court held:
    "Having introduced the evidence above mentioned the inference on which the plaintiff relied was dispelled as a matter of law. Engstrom v. Auburn Automobile Sale Corp., 11 Cal. 2d 64, 77 P.2d 1059. In the cited case, having called attention to the difference between a presumption and an inference, 11 Cal.2d on page 70, 77 P.2d on page 1063, the court said: `On the other hand, an inference is dispelled as a matter of law when it is rebutted by clear, positive, and uncontradicted evidence which is not open to doubt, even though such evidence is produced by the opposite side. Maupin v. Solomon, 41 Cal. App. 323, 324-326, 183 P. 198; Martinelli v. Bond, 42 Cal. App. 209,  183 P. 461.' It follows that the evidence contained in the record *Page 436 
would not support a verdict for the plaintiff whether the instructions complained of were technically correct or otherwise."
In Stephens v. Virginia Electric  Power Co., 184 Va. 94,34 S.E.2d 374, the plaintiff claimed that she was injured by an electrical current which, according to her, leaped from a switch box that the defendant maintained, and entered her body. The switch box was fastened to one of the defendant's power poles which stood in the public street and which, upon the approach of a street car, threw a switch. The plaintiff described the circumstances and for proof that the switch box was negligently maintained depended upon an inference of negligence arising from an application of the rule res ipsa loquitur. The defendant presented proof showing that the box was of standard make and that it was so constructed that electricity could not accumulate in it. The court said:
    "We must accept her statement even though it is against the preponderance of evidence."
It then reasoned:
    "We said in Norfolk Coca-Cola Bottling Works, Inc. v. Krausse, 162 Va. 107, 173 S.E. 497, that the doctrine of res ipsa loquitur is an evidential presumption sometimes resorted to in the absence of evidence, but that it is not to be applied when evidence is at hand. * * *
    "In the case at bar there was an entire absence of any evidence which tended to show the existence of a single circumstance or condition which, if followed by the defendant, would have disclosed any defect in the coil.
    "There is no evidence which established or tends to establish that the defendant violated any duty which it owed the plaintiff. It is not even suggested that there are better methods of installation, *Page 437 
maintenance, inspection, and operation than those employed by the defendant. In fact, the evidence shows conclusively that there are no better methods than those used by the defendant. In the face of this evidence any presumption of negligence which might have been raised as a result of the application of the doctrine of res ipsa loquitur completely disappears. The burden of proving her case rested upon the plaintiff. The evidential presumption of negligence under the doctrine upon which she solely relies having been dissipated by clear and uncontradicted evidence, there remains no evidence to support her case."
In Heard v. Arkansas Power  Light Co., 201 Ark. 915,147 S.W.2d 362, it appeared that the plaintiff, an employee of the defendant, was injured in an explosion which occurred in an underground transformer vault which the defendant maintained and in which the plaintiff was working at the time of his injury. Reliance was had upon res ipsa loquitur. The court said:
    "For the purpose of this opinion only, we assume that the doctrine is applicable to the facts of this case."
It held:
    "Here, the undisputed proof on the part of appellee shows that there was no lack of care on its part, nor is there any proof in the whole case that the accident could not have happened but for appellee's negligence. So, conceding that the res ipsa doctrine is applicable and that proof of the happening of the accident raised a presumption of negligence, still the proof on the part of appellee overcame the presumption, blotted it out, as it were, and it thereafter served no purpose in the case. There was therefore no question of fact to be submitted to the jury, in so far as the res ipsa doctrine is concerned, and the court correctly so held." *Page 438
In Galbraith v. Busch, supra, the plaintiff relied upon res ipsa loquitur and the defendant presented no evidence. In reversing a judgment for the plaintiff, the decision said:
    "The problem in each case is whether the circumstances unexplained do justify an inference of negligence. Ordinarily, circumstantial evidence is insufficient where the circumstances are consistent with freedom from wrong. In the administration of the law, arbitrary rules cannot be substituted for logically probative evidence. The doctrine of res ipsa loquitur is not an arbitrary rule. It is rather a common-sense appraisal of the probative value of circumstantial evidence. It requires evidence which shows at least probability that a particular accident could not have occurred without legal wrong by the defendant. To negative every possibility that the accident occurred in some extraordinary manner which would exculpate the defendant is often impossible. * * *
    "The evidence, though unexplained, cannot possibly lead to an inference that the accident was due to lack of care in the operation of the automobile, for the probability that it occurred from a break in the mechanism is at least equally great. All that the evidence shows is that the accident may have occurred from any one of many causes, including perhaps, negligence in operation."
We shall review the decisions no further. We know of none that are contrary to the above.
Since the evidence in this case does not show that the appellant had possession of and control over the pole to such an extent that it could properly be required to explain the mishap, res ipsa loquitur was not applicable. The injury, the presence of the pole upon the pavement and the surrounding circumstances did not naturally speak of and accuse the appellant of *Page 439 
negligence. Rather, the evidence which the respondent himself introduced showed that the pole was secure in its position and that it could not have fallen unless brought to the ground by a powerful mechanical force. Far from showing negligence upon the appellant's part, the evidence introduced by the respondent refuted it. That evidence, in its description of the damaged guy guards, gave an inkling of the cause of the mishap — it pointed to a motorist whose uncertain course had brought him into violent collision with the west guy cable as the cause of the pole's presence in the street.
But, notwithstanding the foregoing, the burden of proof was shifted to the appellant, possibly under a belief that the respondent's evidence warranted an inference of negligence. Unchallenged evidence which the appellant presented after the burden had been shifted to it in the manner just mentioned showed (1) that the pole was properly erected, (2) that notwithstanding its partial decay it possessed ample solid wood to bear the load it was required to sustain, and (3) that it was so securely braced that it could not fall unless violently assaulted by a powerful mechanical force. Further, the evidence showed that seventeen days before the respondent's injury, the pole withstood an attack made by Nature itself in unprecedented violence. Without resorting further to the evidence, we express our belief that there is nothing in the record which sustains any of the charges of negligence. The record is devoid of proof of any negligence upon the appellant's part.
From the foregoing, it is seen that no inference is warranted that the presence of the pole upon the pavement when the respondent approached it was due to the negligence of the appellant. Assuming, as we must from the appellant's admissions, that the pole was *Page 440 
down when the respondent collided with it, we are required to infer that someone knocked it down before the respondent came upon the scene. For the reasons stated in a preceding paragraph, no finding is permissible that the pole lay upon the pavement for more than a very few minutes before the respondent collided with it. There is no contention that the appellant knew of the pole's presence upon the pavement, and none that it had lain there long enough to have charged the appellant with notice of the mishap.
There remains for consideration only the question as to whether or not the appellant's payment to the respondent of approximately $1,900 constituted an admission of liability upon its part. We have quoted Mr. Gray's uncontradicted and unchallenged testimony showing that when money was paid to the respondent he was told that the appellant had no information about the accident except that given to it by the respondent, and that he was further told that the money was being given to him in reliance upon his word. Thus the respondent knew that the appellant was not conceding liability unless his explanation concerning the manner in which he was injured portrayed the truth. If payment constituted an admission, the latter was conditional.
Although it at first seems strange that the appellant's claim agent, without making any investigation of the accident, promised that the appellant would defray the cost of the car's repair, Mr. Gray's explanation removes some of the strangeness. At any rate, it was done, and the respondent's word was accepted. The fact that (1) the accident occurred after midnight and upon a road which was not a main highway, and (2) that the appellant received no intimation of the respondent's injury until after all evidence of the *Page 441 
wreck had been cleared away may have suggested that an investigation would be fruitless. Further, when the promise was made to defray the cost of repairing the truck, the appellant had reason for believing that the respondent's injury was slight. Moreover, the police reports said nothing about the whisky bottles which were found in the overturned car.
After § 282 of Wigmore on Evidence, 3d Ed., has set forth the rule of policy which generally excludes evidence showing that the defendant is insured, and after § 283 of the same treatise states the rule of policy in regard to evidence of post-accident repairs to the alleged tortious instrumentality, § 283a says:
    "For similar reasons, an offer to an injured person to remedy the harm suffered should be inadmissible.
    "In particular, the offer of remedial assistance, to an injured person, by one whose apparatus or conduct has caused the injury or on whose premises the injury has occurred, ought not to be evidence of an admission of culpable causation."
The rule mentioned by Dean Wigmore was employed in Briggsv. John Yeon Co., 168 Or. 239, 122 P.2d 444, which, in effect, overruled McCallister v. Farra, 117 Or. 278, 243 P. 785, upon which the respondent depends. We believe that the correct rule was also employed in Moore v. Stetson Mach. Works, 110 Wash. 649,  188 P. 769, and Brown v. Pacific Electric Ry. Co., 79 Cal. App. 2d 613,  180 P.2d 424. See also 31 C.J.S., Evidence, § 291, p. 1050. The payments, under the conditions in which they were made, did not constitute any admissions against interest. If they could be deemed admissions, they were conditional; that is, conditioned upon the truth of the respondent's explanation. *Page 442 
In view of all of the foregoing, there is no evidence showing negligence upon the appellant's part. The specifications of negligence lack support.
We believe that the contentions advanced upon rehearing must be sustained and that our previous decision was in error. It is overruled. The Circuit Court should have directed a verdict for the appellant. The judgment attacked by this appeal is reversed.
BELT, J., did not participate in this decision. *Page 443